Citation Nr: 1020976	
Decision Date: 06/07/10    Archive Date: 06/21/10

DOCKET NO.  06-11 214A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for cervical spine 
disability to include as secondary to service-connected 
degenerative disease of the right shoulder and left wrist.



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1974 to August 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2004 rating decision of the 
Winston-Salem, North Carolina Regional Office (RO) of the 
Department of Veterans Affairs (VA) which denied the 
Veteran's claim for service connection for cervical spine 
degenerative joint disease.  Jurisdiction now resides with 
the Huntington, West Virginia RO.

This matter was remanded by the Board in August 2009 to allow 
a hearing to be scheduled.

The Veteran testified before the undersigned at a March 2010 
RO (Videoconference) hearing.  A transcript has been 
associated with the claims file.

In an October 2002 rating decision, the RO denied service 
connection for cervical strain.  However, since that time, 
the Veteran has been diagnosed with cervical spine 
degenerative joint disease and cervical spondylosis, among 
other conditions and submitted a new claim for service 
connection for degenerative joint disease of the neck.  The 
claim for service connection for a cervical spine disability 
will be considered on a de novo basis due to the new 
diagnoses.  Boggs v Peake, 520 F.3d 1330, 1337 (Fed. Cir. 
2008) (a claim based on a new diagnosis will be considered a 
new claim).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran contends that he suffers from a cervical spine 
disability as a result of his service or his service-
connected right shoulder and left wrist degenerative joint 
disease.

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service, and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link 
between a current disability and service must be competent.  
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

A veteran's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83.

Service treatment records document complaints of neck or 
"upper back" pain in September 1984, October 1984, May 1988 
and August 1989.  An assessment of unresolved torticollis was 
noted in September 1984 and an impression of a cervical 
strain was noted in October 1984.  Post-service treatment 
records document cervical spine degenerative disc diseases 
and degenerative changes at multiple levels.

In an August 2005 addendum to an April 2005 VA orthopedic 
examination, an examiner concluded that the Veteran's 
diagnosed cervical spine degenerative joint disease was not 
related to treatment he received in service.  In a second 
addendum dated in January 2006, the examiner reported that he 
had reviewed the claims file and that there was no evidence 
of a cervical spine injury or treatment in service.  The 
examiner further opined in a handwritten note that it was not 
possible to comment on the relationship between the Veteran's 
current cervical spine disability and service "without 
resorting to speculation" yet indicated in computerized 
notes that this disability was not related to his service.

In addition, the Veteran submitted an undated rheumatology 
opinion from Dr. L. Triplett indicating that cervical X-rays 
had shown degenerative changes consistent with osteoarthritis 
and "could possibly be due to his time in service."

The April 2005 VA orthopedic examination and the accompanying 
addendums are inadequate as the examiner based his opinion on 
an inaccurate factual premise, i.e., that there was no in-
service cervical spine injury or treatment.  See Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993).  The undated private 
opinion is inadequate as the nexus opinion was not stated to 
the degree of certainty required to support a grant of 
service connection.  See Obert v. Brown, 5 Vet. App. 30, 33 
(1993); Warren v. Brown, 6 Vet. App. 4, 6 (1993).

A new VA orthopedic examination is therefore required to 
decide this claim.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should afford the Veteran a 
VA examination to determine whether his 
current cervical spine disability is 
related to service or to his service-
connected right shoulder or left wrist 
degenerative joint disease.  All indicated 
diagnostic testing should be completed.  

The claims file including a copy of this 
remand must be made available to, and be 
reviewed by, the examiner conducting the 
examination.  The examiner should note 
such review in the examination report or 
in an addendum.


After the examination, the examiner should 
provide an opinion as to whether it is at 
least as likely as not (50 percent 
probability or more) that any current 
cervical spine disability had its onset in 
service or is otherwise related to a 
disease or injury in service.  In 
addition, the examiner should provide an 
opinion as to whether it is at least as 
likely as not that any such current 
cervical spine disability was caused by or 
aggravated by his service-connected right 
shoulder or left wrist degenerative joint 
disease.  

The examiner should consider the in-
service reports of neck pain with findings 
of possible cervical strain or 
torticollis.  

The examiner should provide a rationale 
for this opinion.  

The examiner is advised that the Veteran 
is competent to report injuries and 
symptoms, and that the Veteran's reports 
must be considered in formulating the 
opinion.

2.  The RO/AMC should review the 
examination report to make sure that it 
contains all findings and opinions 
requested in this remand have been 
addressed.

3.  If any claim on appeal remains denied, 
the RO/AMC should issue a supplemental 
statement of the case before returning the 
case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


